UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53567 Revonergy Inc. (Exact name of registrant as specified in its charter) Nevada 98-0589723 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Landmark House 17 Hanover Square London, United Kingdom W1S 1HU (Address of principal executive offices) (Zip Code) +44-207-993-5700 (Registrant’s telephone number) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer ¨ Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:As of August 15, 2011, the issuer had one class of common stock, with a par value of $0.001, of which 74,521,627 shares were issued and outstanding. TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item 1: Financial Statements: Consolidated Balance Sheets as at June 30, 2011 (unaudited), and September 30, 2010 3 Consolidated Statements of Operations for the Three and Nine Months Ended June 30, 2011 and 2010, and the Period from Inception (April 9, 2008) to June 30, 2011 (unaudited) 4 Consolidated Statements of Cash Flows for the Nine Months Ended June 30, 2011 and 2010, and the Period from Inception (April 9, 2008) to June 30, 2011 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3: Quantitative and Qualitative Disclosures About Market Risk 11 Item 4: Controls and Procedures 11 PART II—OTHER INFORMATION Item 6: Exhibits 12 Signatures 12 2 PART I—FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Revonergy Inc. (A Development Stage Company) Consolidated Balance Sheets June 30, 2011 and September 30, 2010 June 30, September 30, (unaudited) Assets Current assets: Cash $ $ Total current assets Mining rights - Total assets $ $ Liabilities and Stockholders' Deficit Current liabilities: Accounts payable and accrued expenses $ $ Accounts payable - related parties Accrued wages Advance from shareholders Convertible notes, net - Derivative liability - Total current liabilities Total liabilities Commitments Stockholders' Deficit Preferred stock: $0.001 par value, 50,000,000 authorized nil issued and outstanding - - Common stock: $0.001 par value, 500,000,000 authorized shares 74,521,627 shares issued and outstanding (September 30, 2010 - 58,508,333) Additional paid-in capital Deficit accumulated during the development stage Accumulated other comprehensive loss Total stockholders' deficit Total liabilities and stockholders' deficit $ $ See accompanying notes to consolidated financial statements. 3 Revonergy Inc. (a Development Stage Enterprise) Consolidated Statements of Operations For the three and nine months ended June 30, 2011 and 2010 and the period from inception (April 9, 2008) to June 30, 2011 (unaudited) Three Months Ended June 30, 2011 Three Months Ended June 30, 2010 Nine Months Ended June 30, 2011 Nine Months Ended June 30, 2010 Cumulative from inception (April 9, 2008) to June 30, 2011 Expenses General and administrative $ Mining - - Other expense Derivative expense - - Amortization of debt discount - Net loss $ Loss per share - basic and diluted $ Weighted average number of shares outstanding See accompanying notes to consolidated financial statements. 4 Revonergy Inc. (A Development Stage Company) Consolidated Statements of Cash Flows For the nine months ended June 30, 2011 and 2010 and the period from inception on April 9, 2008 to June 30, 2011 (unaudited) Nine months ended June 30, 2011 Nine months ended June 30, 2010 Cumulative from inception on April 9, 2008 to June 30, 2011 Cash provided by (used in): Operating activities: Net loss $ $ $ Adjustment to reconcile net loss to net cash used in operating activities: Impairment of assets - - Derivative expenses - Amortization of debt discount - Issuance of common stock for services - Issuance of common stock for services to related parties - Stock based compensation - warrants - Changes in assets and liabilities Accounts payable and accrued expenses Accounts payable - related party Accrued wages Net cash used in operating activities Investing activities: Capital expenditures - Net cash used in investing activities - Financing activities: Proceeds from sale of common stock Proceeds from exercise of warrants - Proceeds from shareholder advances Proceeds from issue of convertible note - Net cash provided by financing activities Increase (decrease) in cash during the period Foreign exchange effect on cash 21 Cash at beginning of the period - Cash at end of the period $ $ $ Supplemental Cash Flow Information: Interest paid $ - $ - $ - Income taxes paid $ - $ - $ - Non-Cash Transactions: Common stock issued for settlement of debt $ $ - $ Conversion of AP to NP (related parties) $ $ - $ See accompanying notes to consolidated financial statements. 5 Revonergy Inc. (A Development-Stage Company) June 30, 2011 (unaudited) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1.Description of Business and Summary of Significant Accounting Policies Organization Revonergy Inc. (“Revonergy” or the “Company”) was incorporated in the state of Nevada on April 9, 2008, and its business is the acquisition and development of renewable-energy projects and early-stage mineral exploration projects.The Company’s wholly owned subsidiaries are Revonergy Biopower Ltd., incorporated in the United Kingdom on December 9, 2009, and Revonergy Power LLC, incorporated in the state of Nevada on June 10, 2010. Interim Period Financial Statements The accompanying unaudited interim consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the Securities and Exchange Commission’s instructions.Accordingly, they do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements.The results of operations reflect interim adjustments, all of which are of a normal recurring nature and that, in the opinion of management, are necessary for a fair presentation of the results for such interim period.The results reported in these interim consolidated financial statements should not be regarded as necessarily indicative of results that may be expected for the entire year.Certain information and note disclosure normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to the Securities and Exchange Commission’s rules and regulations.These unaudited interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K for the year ended September 30, 2010.Results for the three and nine months ended June 30, 2011, are not indicative of the results that may be expected for the year ending September 30, 2011. Mining rights The Company classifies its mineral rights as tangible assets and accordingly acquisition costs are capitalized as mineral property costs.Long-lived assets are to be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.In performing the review for recoverability, the Company is to estimate the future cash flows expected to result from the use of the asset and its eventual disposition.If the sum of the undiscounted expected future cash flows is less than the carrying amount of the asset, an impairment loss is recognized.Mineral exploration costs are expensed as incurred until commercially mineable deposits are determined to exist within a particular property. Note 2.Mining Rights During the nine months ended June 30, 2011, the Company entered into a joint-venture earn-in agreement wherein it can earn up to a 50% interest in certain mining properties in Chile (the “Perth Properties”). 6 The Company purchased the right for $35,000 and in addition must, in order to: · earn a 35% interest in the properties: o on or before March 14, 2012, conduct a preliminary exploration study, costing a minimum of $115,000, to identify an ore body that can justify a second exploratory phase; o on or before March 14, 2013, conduct a second exploratory study, costing a minimum of $300,000, to identify an ore body that can justify a third exploratory study; o on or before March 14, 2014, conduct a third exploratory study, costing a minimum of $1,000,000, to justify completing a preliminary feasibility study on the property; and · earn an additional 15% in the properties, complete a preliminary feasibility study on or before March 14, 2015. Note 3.Convertible Promissory Notes (a) On May 13, 2011, the Company entered into an agreement to borrow funds secured by a convertible promissory note in the amount of $42,500.The convertible promissory note is due February 16, 2012, has an interest rate of 8% per annum, and is convertible to shares of common stock by the holder, at any time after 180 days from the date of the agreement, at a discount of 39% to the average of the three lowest closing bid prices for the 10 trading days prior to conversion. The promissory note can be prepaid by the Company during the first 180 days from the date of the agreement at a premium of: 135% during the first 90 days of the note; 140% during the period of 91 days to 120 days; 145% during the period 121 days to 150 days; and 150% during the period 151 days to 180 days.After 180 days, there is no right of prepayment. (b) During the nine months ended June 30, 2011, two officers of the Company converted $440,841 of accrued compensation into convertible promissory notes due on or before March 15, 2012.The notes accrue interest at 6% per annum and are convertible into shares of common stock of the Company at $0.017 per share. Note 4.Derivative Instruments The Company’s debt or equity instruments may contain embedded derivative instruments, such as conversion options, which in certain circumstances may be required to be bifurcated from the associated host instrument and accounted for separately as a derivative instrument liability. The identification of, and accounting for, derivative instruments is complex.The Company’s derivative instrument liabilities are revalued at the end of each reporting period, with changes in the fair value of the derivative liability recorded as charges or credits to income, in the period in which the changes occur.For bifurcated conversion options that are accounted for as derivative instrument liabilities, the Company determines the fair value of these instruments using the Black-Scholes option-pricing model.That model requires assumptions related to the remaining term of the instrument and risk-free rates of return, the Company’s current common stock price and expected dividend yield, and the expected volatility of the Company’s common stock price over the life of the option. In connection with the issuance of the convertible promissory note for $42,500, the Company has applied the guidance of Accounting Standards Codification ASC Topic No. 815-40.Accordingly, the conversion features are accounted for as derivative liabilities at the date of issuance and adjusted to fair value through earnings at each reporting date.The fair value was estimated on the date of grant using a binomial option-pricing model using the following weighted-average assumptions: expected dividend yield of 0%; expected volatility of 340%; risk-free interest rate of 0.5% and an expected holding period of 18 months.The resulting values, at the date of issuance, were allocated to the proceeds received and applied as a discount to the face value of the notes.The Company recorded a derivative loss of $19,691 at inception and a discount of $42,500 and a derivative liability of $62,191 at the date of issuance.The Company also recorded a change in fair value of $2,873 for the period ended June 30, 2011, resulting in a derivative liability of $59,318 at June 30, 2011, and a derivative expense of $16,818 for the nine months ended June 30, 2011. 7 The following table illustrates the fair value adjustments that were recorded related to the derivative financial instruments associated with the convertible debenture financings: Period Ended June 30, 2011 Derivative (Income) Loss Inception Fair Value Adjustments Redemptions Total $42,500 Note $ Note 5.Related-Party Transactions During the nine months ended June 30, 2011, a shareholder of the Company advanced $10,160.The balance owing of $25,966 is unsecured and non-interest-bearing and is included in advances from shareholders as of June 30, 2011. During the nine months ended June 30, 2011, officers of the Company incurred expenses on behalf of the Company in the amount of $31,374.The balance of $31,409 outstanding as at June 30, 2011, is included in accounts payable-related party. During the nine months ended June 30, 2011, two officers of the Company converted $440,841 of accrued compensation into convertible promissory notes due on or before March 15, 2012.The notes accrue interest at 6% per annum and are convertible into shares of common stock of the Company at $0.017 per share. Note 6.Share Capital Preferred Stock The Company’s authorized capital includes 50,000,000 shares of preferred stock of $0.001 par value.The designation of rights including voting powers, preferences, and restrictions shall be determined by the Board of Directors before the issuance of any shares. The Company has created Series A Preferred shares by designating 50,000 shares of preferred stock with an issuable price of $10 per share that carry cumulative dividends of 15% payable on redemption.No Series A Preferred shares have been issued. No shares of preferred stock are issued or outstanding as of June 30, 2011. Common Stock The Company is authorized to issue 500,000,000 shares of common stock, par value of $0.001. During the nine months ended June 30, 2011, the Company: · issued 1,612,500 shares of common stock, on the exercise of warrants, for total proceeds of $32,500; · issued 1,000,000 shares of common stock to two directors for services provided with a fair value of $17,000; · issued 8,875,000 shares of common stock for services provided with a fair value of $150,875; · issued 581,000 shares of common stock for settlement of debt in the amount of $9,000; and · issued 3,944,794 shares of common stock for cash consideration of $78,896. 8 Stock Purchase Warrants At June 30, 2011, the Company has reserved 2,804,167 shares of common stock for the following outstanding warrants: Number of Warrants Exercise Price Expiry September 9, 2015 During the nine months ended June 30, 2011, the exercise price of the warrants was changed, from a range of $0.18 to $0.40, to $0.02 per share.The increase in the fair value of $3,855 was expensed during the three months ended December 31, 2010. Note 7.Commitment The Company has a commitment to issue 25,931,823 shares of common stock if the convertible promissory notes, due March 15, 2012, are converted in full. The Company has reserved 27,943,368 shares of common stock for the conversion of the convertible promissory note due February 16, 2012. Note 8.Subsequent Events Subsequent to June 30, 2011, the Company: · Entered into an agreement to borrow funds secured by a convertible promissory note in the amount of $25,000.The convertible promissory note is due February 16, 2012, has an interest rate of 8% per annum, and is convertible to shares of common stock by the holder, at any time after 180 days from the date of the agreement, at a discount of 42% to the average of the three lowest closing bid prices for the 10 trading days prior to conversion. The promissory note can be prepaid by the Company during the first 180 days from the date of the agreement at a premium of: 135% during the first 90 days of the note; 140% during the period of 91 days to 120 days; 145% during the period 121 days to 150 days; and 150% during the period 151 days to 180 days.After 180 days, there is no right of prepayment. · Entered into a second agreement to borrow funds secured by a convertible promissory note in the amount of $25,000.The convertible promissory note is due August 2, 2012, has an interest rate of 6% per annum, and is convertible to shares of common stock by the holder, at any time after February 2, 2012, at a discount of 35% to the lowest closing bid price for the 5 days up to conversion date, subject to a floor conversion price of $0.0001 per share. The convertible promissory note can be redeemed at any time by paying an amount equal to 150% of the outstanding principal balance after providing the holder with 5 days notice. ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with the accompanying condensed unaudited consolidated financial statements for the three- and nine-month periods ended June 30, 2011 and 2010, and the period from commencement of business on April 9, 2008, to June 30, 2011, and our annual report on Form 10-K for the year ended September 30, 2010, including the financial statements and notes thereto. 9 Forward-Looking Information May Prove Inaccurate This report contains statements about the future, sometimes referred to as “forward-looking” statements.Forward-looking statements are typically identified by use of the words “believe,” “may,” “could,” “should,” “expect,” “anticipate,” “estimate,” “project,” “propose,” “plan,” “intend,” and similar words and expressions.Statements that describe our future strategic plans, goals, or objectives are also forward-looking statements. Readers of this report are cautioned that any forward-looking statements, including those regarding our management’s current beliefs, expectations, anticipations, estimations, projections, proposals, plans, or intentions, are not guarantees of future performance or results of events and involve risks and uncertainties.The forward-looking information is based on present circumstances and on our predictions respecting events that have not occurred, that may not occur, or that may occur with different consequences from those now assumed or anticipated.Actual events or results may differ materially from those discussed in the forward-looking statements as a result of various factors.The forward-looking statements included in this report are made only as of the date of this report.We are not obligated to update such forward-looking statements to reflect subsequent events or circumstances. Introduction Management believes the most significant feature of our financial condition is that our expenses and our net losses are increasing while we continue our efforts to acquire and develop renewable-energy projects. We also entered into a joint venture earn-in agreement whereby we can earn up to a 50% interest in the Perth Properties in Chile. Results of Operations Comparison of the Three and Nine Months Ended June 30, 2011 and 2010 We did not generate any revenue in the three- and nine-month periods ended June 30, 2011 and 2010. Our operating expenses for the three and nine months ended June 30, 2011, were $293,064 and $782,218, respectively, as compared to $335,948 and $519,386, respectively, for the comparable periods in 2010, a decrease of 13% for the three months ended June 30, 2011, and an increase of 51% for the nine months ended June 30, 2011.Included in the three and nine months ended June 30, 2011, is an expenditure of $101,000 on the Perth Properties. Overall, we sustained a net loss of $325,253 and $814,407 for the three and nine months ended June 30, 2011, respectively, as compared to net losses of $335,948 and $519,386, respectively, for the corresponding periods of the preceding year. We had two full-time employees as of June 30, 2011. Liquidity and Capital Resources As of June 30, 2011, our current assets were $696, as compared to $1,148 at September30, 2010.As of June 30, 2011, our current liabilities were $929,825, as compared to $373,087 at September 30, 2010.In addition, we had accumulated deficit of $2,034,012 at June 30, 2011, compared to accumulated deficit of $1,219,605 at September 30, 2010. Operating activities used net cash of $134,529 for the nine months ended June 30, 2011, as compared to net cash used of $327,550 for the comparable nine months ended June30, 2010.The $193,021 reduction in net cash used by our operating activities resulted primarily from greater deferral of amounts owing. 10 During the nine months ended June 30, 2011, we spent $35,000 to acquire rights to mining claims in the Perth Properties.No cash was spent on investing activities during the nine-month period ended June 30, 2010. Net cash of $169,056 provided by financing activities during the nine months ended June 30, 2011, consists of proceeds of $32,500 from the exercise of warrants, advances from a shareholder of $15,160, $78,896 of proceeds for common stock, and funds received upon issue of a convertible note in the amount of $42,500.This is compared to $406,000 being received during the comparable nine-month period ended June 30, 2010, comprised of proceeds for common stock of $400,000 and shareholder advances of $6,000. Our current cash balances will not meet our working capital and capital expenditure needs for the whole of the current year.Because we are not currently generating sufficient cash to fund our operations, we will need to rely on external financing to meet future capital and operating requirements.Any projections of future cash needs and cash flows are subject to substantial uncertainty.Our capital requirements depend upon several factors, including the rate of market acceptance, our ability to get to production and generate revenues, our level of expenditures for production, marketing and sales, purchases of equipment, and other factors.We can make no assurance that financing will be available in amounts or on terms acceptable to us, if at all.Further, if we issue equity securities, stockholders may experience additional dilution or the new equity securities may have rights, preferences, or privileges senior to those of existing holders of common stock, and debt financing, if available, may involve restrictive covenants that could restrict our operations or finances.If we cannot raise funds, when needed, on acceptable terms, we may not be able to continue our operations, grow market share, take advantage of future opportunities, or respond to competitive pressures or unanticipated requirements, all of which could negatively impact our business, operating results, and financial condition. ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. ITEM 4.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Disclosure controls are procedures that are designed with the objective of ensuring that information required to be disclosed in our reports filed under the Securities Exchange Act of 1934, such as this quarterly report, is recorded, processed, summarized, and reported within the time periods specified in the SEC’s rules and forms.Disclosure controls are also designed with the objective of ensuring that such information is accumulated and communicated to our management, including the chief executive officer and chief financial officer, as appropriate to allow timely decisions regarding required disclosure.Our management evaluated, with the participation of our current chief executive officer and chief financial officer (our “Certifying Officers”), the effectiveness of our disclosure controls and procedures as of June 30, 2011, pursuant to Rule 13a-15(b) under the Exchange Act.Based upon that evaluation, our Certifying Officers concluded that, as of June 30, 2011, our disclosure controls and procedures were not effective. Changes in Internal Control over Financial Reporting There have been no changes in our internal control over financial reporting that occurred during the quarter ended June 30, 2011, that have materially affected or are reasonably likely to materially affect our internal control over financial reporting. 11 PART II—OTHER INFORMATION ITEM 6.EXHIBITS The following exhibits are filed as a part of this report: Exhibit Number* Title of Document Location Item 31 Rule 13a-14(a)/15d-14(a) Certifications Certification of Principal Executive Officer Pursuant to Rule 13a-14 This filing. Certification of Principal Financial Officer Pursuant to Rule 13a-14 This filing. Item 32 Section 1350 Certifications Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Chief Executive Officer) This filing. Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Chief Financial Officer) This filing. Item 101 Interactive Data File Interactive Data File To be filed within 30 days from the date of this report pursuant to the grace period provided for the filing of the first interactive data exhibit. * All exhibits are numbered with the number preceding the decimal indicating the applicable SEC reference number in Item 601 and the number following the decimal indicating the sequence of the particular document. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Registrant Revonergy Inc. Date: August 15, 2011 By: /s/ Ravi K. Daswani Ravi K. Daswani, President and Chief Executive Officer Date: August 15, 2011 By: /s/ Kenneth G.C. Telford Kenneth G.C. Telford Chief Financial Officer 12
